Affirmed and Memorandum Opinion filed April 9, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00067-CR

                   COREY CARDREY THOMAS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 264th District Court
                              Bell County, Texas
                         Trial Court Cause No. 76497

                  MEMORANDUM OPINION
      A jury found Appellant Corey Cardrey Thomas guilty of assault on a public
servant and assessed punishment at 53 years’ imprisonment. See Tex. Penal Code
Ann. § 22.01(b)(1) (Vernon Supp. 2018). Appellant appeals his conviction and
asserts the trial court erred by denying his pre-trial motion to suppress everything
searched and seized as a result of the warrantless arrest. For the reasons below, we
affirm.1

                                       BACKGROUND

       Appellant was arrested for assaulting Killeen Police Department Officer
Christopher Stickles.       Appellant filed a pre-trial motion to suppress evidence
allegedly obtained in violation of his constitutional and statutory rights. See Tex.
Code Crim. Proc. Ann. art. 38.23 (Vernon 2005). The trial court held a hearing on
Appellant’s motion to suppress.            Relevant witness testimony is summarized
below.2

       The Bell County 911 Center records custodian testified with respect to a 911
call received from Complainant on September 18, 2016.                       In the 911 call,
Complainant states that Appellant was threatening her and told her he would have
her killed. Complainant told the 911 operator that Appellant was looking for her at
her mother’s house and had threatened to shoot her.3                 Complainant gave her
address to the 911 operator.

       Officer Stickles was driving his patrol vehicle accompanied by Officer
Ramon. Officer Stickles received the 911 dispatch and responded to the address


       1
          This case was transferred to this court from the Third Court of Appeals by Texas
Supreme Court Transfer Order Misc. Docket No. 18-9006, issued January 9, 2018. Because of
the transfer, we must decide the case in accordance with the precedent of the Third Court of
Appeals if our decisions otherwise would have been inconsistent with that court’s precedent. See
Tex. R. App. P. 41.3.
       2
          Because the trial court ruled on Appellant’s motion after the conclusion of the
suppression hearing but before trial, we consider only evidence and testimony from the
suppression hearing. See Rachal v. State, 917 S.W.2d 799, 809 (Tex. Crim. App. 1996) (en
banc) (when reviewing a trial court’s ruling on a motion to suppress, “we generally consider only
evidence adduced at the suppression hearing because the ruling was based on it rather than
evidence introduced later”); see also Turner v. State, 252 S.W.3d 571, 577 (Tex. App.—Houston
[14th Dist.] 2008, pet. ref’d).
       3
       In her 911 call, Complainant stated that Appellant was named “Corey Taylor.” At trial,
Complainant testified that “Corey Taylor” was the name by which she knew Appellant.

                                               2
provided by Complainant.      Describing his meeting with Complainant, Officer
Stickles testified that Complainant “was scared, that [Appellant] was texting her
and looking for her, coming by the residence looking for her, and she was scared
for her life.” Officer Stickles stated that Complainant told him “[Appellant] was
going to kill [Complainant] and [Complainant’s] family.”

      Officer Stickles testified that Complainant showed him text messages she
received from Appellant in which Complainant and Appellant “were arguing back
and forth.” Officer Stickles recalled that one of the messages told Complainant
that “the kids would be better off without her.” Complainant also told Officer
Stickles that Appellant carries a gun and drives a white Suburban with white
windshield wiper blades.      Complainant told Officer Stickles where to find
Appellant.

      Responding to Appellant’s location as provided by Complainant, Officer
Stickles “located a white [S]uburban with white windshield wiper blades just as
[Complainant] explained.” Officer Stickles saw Appellant standing next to the
Suburban’s driver’s side door. Officer Stickles parked his patrol vehicle in front of
the white Suburban and asked Appellant for his name. Officer Stickles testified
that Appellant “continued to get upset and wouldn’t answer the question.” Officer
Stickles stated that Appellant “continued to refuse” to answer questions; “back[ed]
away” from Officer Stickles; and “attempted to flee on foot.”

      According to Officer Stickles, he “grab[bed] the back of [Appellant’s] shirt”
to “keep him from fleeing.” Officer Stickles stated that he fell to his knees and
Appellant put him in a headlock. Officer Stickles testified that Appellant “forced
his weight on top of me and had me on the ground where I was on my back where
he began striking me.” Officer Stickles recalled that Appellant was tugging at his
belt near his service weapon. Officer Ramon pulled Appellant off Officer Stickles

                                         3
and Appellant was arrested for assaulting a police officer.

      Officer Stickles’s patrol car dash camera recorded his interactions with
Appellant. The dash camera video shows Officer Stickles and Officer Ramon
approaching Appellant in front of a white Suburban; Officer Stickles asks
Appellant for his name and tells Appellant they are investigating a harassment call.
Appellant asks Officer Stickles if he is detained; Officer Stickles replies “you’re
about to be, yes.”

      Appellant and Officer Stickles begin to argue, with Appellant telling Officer
Stickles “wherever you got the call from is where you’re supposed to be.”
Appellant does not provide his name to Officer Stickles. Appellant walks out of
the camera’s frame and is followed by Officer Stickles and Officer Ramon. The
dash camera video records sounds of the ensuing scuffle; none of the individuals
again appear in the camera’s frame before the video ends.

      After the hearing, the trial court denied Appellant’s motion to suppress.
Appellant proceeded to trial and the jury found him guilty of assault on a public
servant.    See Tex. Penal Code Ann. § 22.01(b)(1).       The trial court signed a
judgment of conviction on December 1, 2017. Appellant timely appealed.

                              STANDARD OF REVIEW

      The trial court’s denial of a motion to suppress is reviewed under a
bifurcated standard. Turrubiate v. State, 399 S.W.3d 147, 150 (Tex. Crim. App.
2013); Tyler v. State, 491 S.W.3d 1, 2-3 (Tex. App.—Houston [14th Dist.] 2016,
no pet.). The trial court’s determinations of historical fact and mixed questions of
law and fact that rely on credibility are granted almost total deference when
supported by the record. State v. Kerwick, 393 S.W.3d 270, 273 (Tex. Crim. App.
2013).     When reviewing findings that depend on an evaluation of witnesses’


                                          4
 credibility and demeanor, we view the evidence in the light most favorable to the
 trial court’s ruling. Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997)
 (en banc).

       “But when mixed questions of law and fact do not depend on the evaluation
 of credibility and demeanor, we review the trial judge’s ruling de novo.” Kerwick,
393 S.W.3d at 273.

       When, as here, the trial court does not make explicit findings of fact, we
 uphold the trial court’s ruling on any theory applicable to the case and we presume
 the trial court made implicit findings in support of its ruling if those findings are
 supported by the record. Tyler, 491 S.W.3d at 3.

                                      ANALYSIS

       In his sole issue, Appellant argues that, because Officer Stickles “lacked
 probable cause to detain or arrest Appellant without a warrant, everything searched
 and seized as a result of that arrest should have been suppressed.” The State
 asserts that Officer Stickles (1) had reasonable suspicion of criminal activity to
 justify Appellant’s investigatory detention; and (2) had probable cause to arrest
 Appellant without a warrant. We examine these arguments below.

I.     Legal Standards

       Interactions between police officers and civilians generally can be divided
 into three categories: (1) consensual encounters; (2) investigative detentions; and
 (3) arrests. Wade v. State, 422 S.W.3d 661, 667 (Tex. Crim. App. 2013); Neale v.
 State, 525 S.W.3d 800, 806 (Tex. App.—Houston [14th Dist.] 2017, no pet.). An
 investigative detention triggers the Fourth Amendment’s protections against
 unreasonable searches and seizures and therefore must be of limited scope and
 duration and be supported by a reasonable suspicion of criminal activity. See

                                          5
Johnson v. State, 414 S.W.3d 184, 191-92 (Tex. Crim. App. 2013).                “An
investigative detention occurs when a person surrenders to a police officer’s show
of authority, coupled with the person’s reasonable belief that he is not free to
leave.” Neale, 525 S.W.3d at 806 (citing Crain v. State, 315 S.W.3d 43, 49 (Tex.
Crim. App. 2010)).

      An investigative detention must last no longer than necessary to effectuate
the purpose of the stop and must involve actual investigation. Davis v. State, 947
S.W.2d 240, 244-45 (Tex. Crim. App. 1997) (en banc).            In an investigative
detention, an officer may use such force as is reasonably necessary to effect the
goal of the stop. See Rhodes v. State, 945 S.W.2d 115, 117 (Tex. Crim. App.
1997).

      An officer’s reasonable suspicion warrants an investigative detention if the
officer “has specific, articulable facts that, combined with rational inferences from
those facts, would lead him reasonably to conclude that the person detained is, has
been, or soon will be engaged in criminal activity.” Derichsweiler v. State, 348
S.W.3d 906, 914 (Tex. Crim. App. 2011). This standard is objective and considers
the totality of the circumstances surrounding the investigatory detention. Arguellez
v. State, 409 S.W.3d 657, 663 (Tex. Crim. App. 2013). The detaining officer need
not personally be aware of every fact that objectively supports a reasonable
decision to detain; the cumulative information known to the cooperating officers at
the time of the stop is considered for the reasonable-suspicion determination. Furr
v. State, 499 S.W.3d 872, 878 (Tex. Crim. App. 2016); Derichsweiler, 348 S.W.3d
at 914. We review de novo whether the totality of the circumstances is sufficient
to support an officer’s reasonable suspicion of criminal activity. Arguellez, 409
S.W.3d at 663.

      Reasonable suspicion may be based on a tip from a citizen-informant. See,

                                         6
  e.g., Garcia v. State, 296 S.W.3d 180, 185-86 (Tex. App.—Houston [14th Dist.]
  2009, no pet.).     If a citizen-informant identifies herself and may be held
  accountable for the accuracy and veracity of the offense she reports, then the
  information she provides also may be regarded as reliable. Derichsweiler, 348
S.W.3d at 914-15; see also Johnson v. State, 444 S.W.3d 209, 214 (Tex. App.—
  Houston [14th Dist.] 2014, pet. ref’d).       This rule also applies if the citizen-
  informant is the alleged victim of the reported crime. Smith v. State, 491 S.W.3d
864, 870 (Tex. App.—Houston [14th Dist.] 2016, pet. ref’d).                   In these
  circumstances, the only question is “whether the information that the citizen-
  informant provides, viewed through the prism of the detaining officer’s particular
  level of knowledge and experience, objectively supports a reasonable suspicion to
  believe that criminal activity is afoot.” Derichsweiler, 348 S.W.3d at 915.

         In contrast to the reasonable-suspicion standard, a warrantless arrest must be
  supported by probable cause. See Amador v. State, 275 S.W.3d 872, 878 (Tex.
  Crim. App. 2009); Banda v. State, 317 S.W.3d 903, 911 (Tex. App.—Houston
  [14th Dist.] 2010, no pet.). “Probable cause for a warrantless arrest exists when
  the arresting officer possesses reasonably trustworthy information sufficient to
  warrant a reasonable belief that an offense has been or is being committed.”
  Banda, 317 S.W.3d at 911. Determinations of probable cause also are reviewed de
  novo. Chilman v. State, 22 S.W.3d 50, 54 (Tex. App.—Houston [14th Dist.] 2000,
  pet. ref’d).

II.      Application of Legal Standards

         Appellant argues that Officer Stickles “lacked probable cause to detain . . .
  Appellant without a warrant.” This argument conflates the Fourth Amendment’s
  requirements with respect to investigatory detentions and arrests. See Wade, 422
S.W.3d at 667.     Whereas an arrest must be supported by probable cause, an

                                            7
investigatory detention “must be supported by a reasonable suspicion of criminal
activity.” Id.

      Here, considering the totality of the circumstances surrounding Officer
Stickles’s interactions with Appellant, Officer Stickles had a reasonable suspicion
of criminal activity to justify his initial investigatory detention of Appellant. See
Arguellez, 409 S.W.3d at 663; Derichsweiler, 348 S.W.3d at 914. Officer Stickles
testified with respect to specific, articulable facts that reasonably would have led
him to conclude that Appellant had engaged or soon would be engaged in criminal
activity. See Derichsweiler, 348 S.W.3d at 941.

      Officer Stickles testified that the investigatory detention was based on the
information he received from Complainant, i.e., that Appellant “had a gun” and
“was threatening to kill her.” Officer Stickles stated that Complainant showed him
text messages she had received from Appellant; Officer Stickles recalled that one
of the messages told Complainant that “the kids would be better off without her.”
Officer Stickles stated that Complainant was “scared,” and Complainant provided
Officer Stickles with information regarding Appellant’s vehicle and location.
These facts, combined with rational inferences from these facts, support Officer
Stickles’s determination that Appellant was or soon would be engaged in criminal
activity, namely, threatening Complainant with bodily injury. See Tex. Penal Code
Ann. § 22.07(a)(2) (Vernon Supp. 2018) (“[a] person commits an offense if he
threatens to commit any offense involving violence to any person or property with
intent to: . . . (2) place any person in fear of imminent serious bodily injury”); see
also Barrios v. State, 452 S.W.3d 835, 841-42 (Tex. App.—Amarillo 2014, pet.
ref’d) (the appellant’s “threats to kill” complainant and his family warranted
officer’s reasonable suspicion that the appellant “was committing the offenses of
disorderly conduct and terroristic threat”).

                                           8
      Appellant asserts that the text messages between Appellant and Complainant
“were not threatening and did not mention harming or killing anyone.” However,
Officer Stickles testified that, in one of the text messages, Appellant told
Complainant that “the kids would be better off without her.”          Although this
message does not overtly threaten bodily injury, it supports a reasonable suspicion
of criminal activity when considered in the context of other facts known by and
relayed to Officer Stickles by Complainant. In addition to providing the text
message, Complainant told Officer Stickles that Appellant was “looking for her,
coming by the residence looking for her, and [that] she was scared for her life.”
Officer Stickles stated that Complainant told him “[Appellant] was going to kill
[Complainant] and [Complainant’s] family.”        The facts support a reasonable
suspicion of criminal activity. See Arguellez, 409 S.W.3d at 663; Derichsweiler,
348 S.W.3d at 914.

      Appellant also argues that Officer Stickles “lacked probable cause to . . .
arrest Appellant without a warrant.” The evidence does not support Appellant’s
contention.

      Officer Stickles testified that he “grab[bed] the back of [Appellant’s] shirt”
when Appellant “attempted to flee on foot.” Officer Stickles said that he fell to his
knees and that Appellant began striking him. Officer Stickles stated that Appellant
“was tugging at [his] duty belt near [his] duty weapon.” Officer Stickles said
Appellant was arrested for “[a]ssault on a peace officer.” See Tex. Penal Code
Ann. § 22.01(b)(1).

      Probable cause for a warrantless arrest may be based on a crime committed
in the officer’s presence. See, e.g., Garcia v. State, 218 S.W.3d 756, 760 (Tex.
App.—Houston [1st Dist.] 2007, no pet.) (officer had probable cause to arrest
Appellant where he witnessed Appellant commit two traffic violations); De Jesus

                                         9
v. State, 917 S.W.2d 458, 461 (Tex. App.—Houston [14th Dist.] 1996, pet. ref’d)
(officer had probable cause to arrest Appellant where he saw Appellant in
possession of luggage that contained narcotics). Here, Officer Stickles not only
witnessed Appellant commit an offense but also was the victim of that offense.
See Tex. Penal Code Ann. § 22.01(b)(1) (“intentionally, knowingly, or recklessly
caus[ing] bodily injury” to a public servant constitutes a third degree felony).
Considering the totality of the circumstances, Officer Stickles possessed
trustworthy information that warranted a reasonable belief that Appellant had
committed an offense. See Banda, 317 S.W.3d at 911.

        Appellant cites Baldwin v. State, 278 S.W.3d 367 (Tex. Crim. App. 2009),
but this case is distinguishable. The officer in Baldwin was told by a citizen-
informant that a person in dark clothes was seen walking around the neighborhood
looking in houses’ windows; there previously had been several burglaries in the
neighborhood. Id. at 369-70. The officer apprehended the appellant and, based on
their interactions, concluded that the appellant was “going to fight or . . . going to
run.”    Id. at 370.   The officer handcuffed the appellant and reached in the
appellant’s pocket for his identification, which was in the appellant’s wallet. Id.
When he opened the appellant’s wallet, the officer found a small baggie with
cocaine. Id.

        The Baldwin court concluded that the officer lacked probable cause to arrest
the appellant or search the appellant for non-weapon contraband or other evidence.
Id. at 372. Reversing the trial court’s denial of the appellant’s motion to suppress,
the court stated, “these circumstances did not give rise to the relatively high level
of suspicion that would constitute probable cause to arrest.” Id. at 371.

        In contrast to the circumstances in Baldwin, the assault happened after the
investigatory detention was initiated and Officer Stickles had actual knowledge of

                                         10
the events. See Tex. Penal Code Ann. § 22.01(b)(1); Banda, 317 S.W.3d at 911.
Appellant’s reliance on Baldwin is misplaced.

      We overrule Appellant’s sole issue on appeal.

                                  CONCLUSION

      We affirm the trial court’s December 1, 2017 judgment.




                                     /s/     Meagan Hassan
                                             Justice


Panel consists of Chief Justice Frost and Justices Zimmerer and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        11